Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 11, 13-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gaide et al. (US 10284185 B1 and Gaide hereinafter) in view of Dietrich et al. (US 20050253638 A1 and Dietrich hereinafter).
Regarding claim 1, Gaide discloses an integrated circuit [fig. 1, a logic circuit coupled to a control circuit and input register logic], comprising: a plurality of first flip-flops [fig. 2, plurality of bi stable circuit 202 inside input register logic 104-1….104-P]; a reset network [fig. 3, reset logic 330] configured to supply a global reset signal to each of the first flip-flops [fig. 2 and 3, reset signal 138, col 4 lines 53 — col 5 lines 9]; a clock circuit [fig. 3, variable clock delay logic 302] configured to generate a first clock signal [fig. 3, base clock 308/320]; a synchronous clock delay circuit  [fig. 3, reset and clock logic 328] configured to receive the first clock signal and to output a second clock signal [fig. 3, delayed clock 142] to the plurality of first flip-flops [fig. 2, plurality of bi stable circuit 202 inside input register logic 104-1….104-P], and a clock network [fig. 2, multiplexors 208] configured to receive the second clock signal from the synchronous clock delay circuit and to provide the second clock signal to the first flip-flops [col 4 line 53 – col 5 lines 9]. Gaide does not explicitly disclose wherein the synchronous clock delay circuit is configured to receive the global reset signal while outputting the second clock signal to the first flip-flops and to delay a transition in the second clock signal by a delay duration responsive to the global reset signal; wherein the delay duration is selected to ensure that the global reset signal arrives at the first flip-flops before the transition of the second clock signal arrives at the first flip-flops.  
However, Dietrich discloses wherein the synchronous clock delay circuit [fig. 2, shift register 6] is configured to receive the global reset signal [fig. 2, RESET signal] while outputting the second clock signal [fig. 2, output of NOR gate 10 receiving clock signal CLK and output of shift flip flop 9] to the first flip-flops [fig. 2, flip flops 7-9] and to delay a transition in the second clock signal [fig. 1, CLK] by a delay duration [fig. 1, CLK delayed by T3-T1] responsive to the global reset signal [fig. 2, para. 34-35, reset signal] wherein the delay duration is selected to ensure that the global reset signal arrives at the first flip-flops before the transition of the second clock signal arrives at the first flip-flops [fig. 1, para. 35-37]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Gaide to include the teachings of Dietrich to disclose a system for resetting a digital synchronous circuit.
Regarding claim 4, Gaide in view of Dietrich further discloses wherein the reset network [Dietrich, fig. 2, AND gate 14, flip-flop 15] and the synchronous clock delay circuit [Dietrich, fig. 2, shift register 6] are configured to ensure that all of the first flip-flops [Dietrich, fig. 2, flip flops 7-9] receive the global reset signal [Dietrich, reset signal] after the synchronous clock delay circuit begins delaying the transition in the second clock signal [Dietrich, CLK] and before the synchronous clock delay circuit stops delaying the transition in the second clock signal [Dietrich, para. 35-37, CLK].  
Regarding claim 5, Gaide in view of Dietrich further discloses further wherein the reset network [Dietrich, fig. 2, AND gate 14, flip-flop 15]  includes one or more delay elements [Dietrich, fig. 2, flip-flop 15]  selected to ensure that each of the first flops [fig. 2, flip flops 7-9] receives the global reset signal [fig. 3, reset logic 330] after the synchronous clock delay circuit begins delaying the transition in the second clock signal [fig. 1, para. 35-37].  
Regarding claim 6, Gaide in view of Dietrich further discloses further wherein the synchronous clock delay circuit [Dietrich, fig. 2, shift register 6] is configured to delay the transition of the second clock signal [Dietrich, CLK], responsive to the global reset signal [Dietrich, reset signal], for a selected number of cycles of the first clock signal [Dietrich, fig. 2, para. 35-37].  
Regarding claim 7, Gaide in view of Dietrich further discloses further wherein the synchronous clock delay circuit [Dietrich, fig. 2, shift register 6] includes a counter [Dietrich, para. 36] configured to count a number of clock cycles of the first clock signal [Dietrich, CLK] after reception of the global reset signal [Dietrich, reset signal], wherein the synchronous clock delay circuit is configured to delay the transition until the counter reaches a selected number [para. 35-37].  
Regarding claim 11, Gaide discloses a method, comprising generating a first clock signal [fig. 3, base clock 308/320]; receiving the first clock signal at a synchronous clock delay circuit [fig. 3, reset and clock logic 328]; outputting a second clock signal [fig. 3, delayed clock 142] from the synchronous clock delay circuit to a plurality of first flip-flops [fig. 2, plurality of bi stable circuit 202 inside input register logic 104-1….104-P]; via a clock network [fig. 2, multiplexors 208]; Gaide does not explicitly disclose receiving, while outputting the second clock signal to the first flip-flops, a global reset signal at the synchronous clock delay circuit and at a reset network coupled to each of the first flip-flops; and delaying, responsive to receiving the global reset signal, a transition in the second clock signal longer than a time required for each of the first flip- flops to receive the global reset signal.  
However, Dietrich discloses receiving, while outputting the second clock signal [fig. 2, output of NOR gate 10 receiving clock signal CLK and output of shift flip flop 9] to the first flip-flops [fig. 2, flip flops 7-9], a global reset signal [fig. 2, RESET signal] at the synchronous clock delay circuit [fig. 2, shift register 6 decoder circuit 1] and at a reset network [fig. 2, AND gate 14, flip-flop 15] coupled to each of the first flip-flops [fig. 2]; and delaying, responsive to receiving the global reset signal [fig. 2, para. 34-35, reset signal], a transition in the second clock signal longer than a time required for each of the first flip- flops to receive the global reset signal [fig. 1, para. 35-37].  
 Regarding claim 13, Gaide in view of Dietrich further discloses wherein further comprising receiving the global reset signal [Dietrich, fig. 2, para. 34-35, reset signal] at each of the first flip-flops [Dietrich, fig. 2, flip flops 7-9] after the synchronous clock delay circuit begins delaying the transition [Dietrich, fig. 1, para. 35-37] in the second clock signal [Dietrich, signal CLK] and before the synchronous clock delay circuit stops delaying the transition in the second clock signal [Dietrich, fig. 1, para. 35-37].  
Regarding claim 14, Gaide in view of Dietrich further discloses further comprising delaying the transition of the second clock signal [Dietrich, signal CLK] for a selected number of cycles [Dietrich, fig. 1] of the first clock signal [Dietrich, fig. 2, para. 35-37]. 
Regarding claim 15, Gaide in view of Dietrich further discloses wherein the first clock signal [Gaide, fig. 3, base clock 308/320] and the second clock signal [Gaide, fig. 3, delayed clock 142] have a same frequency [Gaide, col 4 lines 53 — col 5 line 34] when the synchronous clock delay circuit does not delay the transition in the second clock signal.
Regarding claim 16, Gaide in view of Dietrich further discloses further comprising: counting a number of clock cycles of the first clock signal [Dietrich, para. 35-37, signal CLK] after reception of the global reset signal [Dietrich, reset signal]; and delaying the transition until the counter reaches the selected number [Dietrich, para. 35-37].  
Regarding claim 18, Gaide discloses an integrated circuit [fig. 1, a logic circuit coupled to a control circuit and input register logic], comprising a global reset generator [fig. 3, reset logic 330] configured to generate a global reset signal [fig. 2 and 3, reset signal 138, col 4 lines 53 — col 5 lines 9]; a plurality of flip-flops [fig. 2, plurality of bi stable circuit 202 inside input register logic 104-1….104-P] a reset network [fig. 3, reset logic 330] configured to provide the global reset signal to each of the flip-flops [fig. 2 and 3, reset signal 138, col 4 lines 53 — col 5 lines 9]; a clock circuit [fig. 3, variable clock delay logic 302] configured to generate a first clock signal [fig. 3, base clock 308/320]; and a clock delay generator [fig. 3, reset and clock logic 328] configured to receive the first clock signal, to generate a second clock signal based on the first clock signal [fig. 3, delayed clock 142]. Gaide does not explicitly disclose to receive the global reset signal while outputting the second clock signal to the first flip-flops, and to delay a rising edge or a falling edge of the second clock signal responsive to the global reset signal for a duration selected to ensure that the global reset signal arrives at the first flip-flops before the transition of the second clock signal arrives at the first flip-flops.  
However, Dietrich discloses to receive the global reset signal [fig. 2, RESET signal] while outputting the second clock signal [fig. 2, output of NOR gate 10 receiving clock signal CLK and output of shift flip flop 9] to the first flip-flops [fig. 2, flip flops 7-9], and to delay a rising edge or a falling edge of the second clock signal [fig. 1, CLK] responsive to the global reset signal [fig. 2, output of NOR gate 10 receiving clock signal CLK and output of shift flip flop 9] for a duration [fig. 1, T3-T1 duration] selected to ensure that the global reset signal arrives at the first flip-flops before the transition of the second clock signal arrives at the first flip-flops [para. 35-37]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Gaide to include the teachings of Dietrich to disclose a system for resetting a digital synchronous circuit.
Regarding claim 19, Gaide in view of Dietrich discloses a clock network [Gaide, fig. 2, multiplexors 208] configured to provide the second clock signal [Gaide, fig. 3, delayed clock 142] to each of the flip-flops [Gaide, fig. 2, col 4 line 53 – col 5 line 9] plurality of bi stable circuit 202 inside input register logic 104-1….104-P].
Regarding claim 20, Gaide in view of Dietrich further discloses further wherein the synchronous clock delay circuit is configured to delay a rising edge or falling edge beyond reception of the global reset signal by all of the flip-flops [Dietrich, para. 36].  
Regarding claim 21, Gaide in view of Dietrich further discloses further wherein the reset network [Gaide, fig. 3, reset logic 330]  is configured to supply the global reset signal [Gaide, fig. 2 and 3, reset signal 138, col 4 lines 53 — col 5 lines 9] to reset terminals of each of the first flip-flops [Gaide, fig. 2, plurality of bi stable circuit 202 inside input register logic 104-1….104-P].  
Regarding claim 22, Gaide in view of Dietrich further discloses further comprising supplying, with the reset network [Gaide, fig. 3, reset logic 330], the global rest signal [Gaide, fig. 2 and 3, reset signal 138, col 4 lines 53 — col 5 lines 9] to reset terminals of the first flip-flops [Gaide, fig. 2, plurality of bi stable circuit 202 inside input register logic 104-1….104-P].
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gaide in view of Dietrich further in view of Kim et al. (US 20200058345 A1 and Kim hereinafter.).
Regarding claim 8, Gaide in view of Dietrich discloses all the features in regards to claim 1 as indicated above. Gaide in view of Dietrich does not explicitly disclose wherein the synchronous clock delay circuit includes a plurality of second flip-flops connected in series and each configured to receive the global reset signal and the first clock signal.  
However, Kim discloses [fig. 12, para. 119] wherein the synchronous clock delay circuit [second delay block 170] includes a plurality of second flip-flops [flip-flops DFF6 - DFF9] connected in series and each configured to receive the global reset signal [RSTB] and the first clock signal [CLK_IN]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Gaide in view of Dietrich to include second delay block, second flip flops and signals RSTB and CLN_IN as taught by Kim to disclose a buffer control circuit to adjust the amount of current in the buffer circuits without affecting the normal operation of the memory device.
Regarding claim 17, Gaide in view of Dietrich discloses all the features regarding claim 11 as indicated above. Gaide in view of Dietrich does not explicitly disclose wherein further comprising: receiving the first clock signal and the global reset signal at each of a plurality of serially connected second flip-flops of the synchronous clock delay circuit; and providing a reset interrupt signal from one of the second flip-flops; receiving the first clock signal and the reset interrupt signal at a clock buffer of the synchronous clock delay circuit; and outputting the second clock signal from the clock buffer.  
However, Kim discloses [para. 119] receiving the first clock signal [CLK] and the global reset signal [RSTB] at each of a plurality of serially connected second flip-flops [flip-flops DFF6 - DFF9] of the synchronous clock delay circuit [second delay block 170]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Gaide in view of Dietrich to include to include second delay block, second flip flops and signals RSTB and CLN_IN as taught by Kim to disclose a buffer control circuit to adjust the amount of current in the buffer circuits without affecting the normal operation of the memory device.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gaide in view of Dietrich further in view of Kim further in view of Jeon et al. (KR 20080101495 A and Jeon hereinafter.).
Regarding claim 9, Gaide in view of Dietrich further in view of Kim discloses all the features in regards to claim 8 as indicated above. Gaide in view of Dietrich further in view of Kim does not explicitly disclose wherein the synchronous clock delay circuit includes a clock buffer configured to receive the first clock signal, to receive a reset interrupt signal from one of the second flip-flops, and to output the second clock signal. 
However, Jeon discloses [fig. 3] wherein the synchronous clock delay circuit includes a clock buffer [glitch removing unit 190] configured to receive the first clock signal [internal clock signal GCLK], to receive a reset interrupt signal [kill signal kill_sig] from one of the second flip-flops [shifting unit 160], and to output the second clock signal [final clock signal CLK]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Gaide in view of Dietrich further in view of Kim to include glitch removing unit, internal clock signal, kill signal, final clock signal and shifting unit as taught by Jeon to disclose elimination of glitches of the input clock when the clock selection signal is changed through the kill signal and to minimize the switching period.
Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 18 have been considered but are moot because the new ground of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES G YEAMAN/Examiner, Art Unit 2842                                                                                                                                                                                                        
/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842